Citation Nr: 0948367	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  03-15 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected injury to right Muscle Groups (MGs) XI and 
XII with retained fragments and paresthesia.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from March 1968 to March 1970.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  In June 2006, the 
Veteran testified before the undersigned at a Travel Board 
hearing.  In February 2007 and July 2008, the Board remanded 
the issue on appeal for additional development.    

  
FINDINGS OF FACT

1.	The medical evidence of record indicates that the 
Veteran's service-connected wound to MG XI and XII is not the 
result of a through-and-through injury and is analogous to a 
single severe MG injury.

2.	The medical evidence of record indicates that the Veteran 
has deep scars on his lower right leg exceeding in size an 
area of 6 square inches (39 square cm), but less 12 square 
inches (77 square cm).


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 30 percent for 
the service-connected injury to right MGs XI and XII with 
retained fragments and paresthesia have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.55, 4.56, 
4.73 Diagnostic Codes 5311, 5312 (2009).

2.	The criteria for a separate 10 percent disability 
evaluation for deep scars on the lower right leg have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2001) (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Letters from the RO - dated in October 2003, November 2005, 
March 2006, February 2007, November 2007, July 2008, and 
September 2008 - advised the Veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   

The RO informed the Veteran of what evidence was required to 
substantiate his claim for an increased disability rating and 
of his and VA's respective duties for obtaining evidence.  
The Veteran was also asked to submit evidence or information 
in his possession to the RO.  With respect to the Dingess 
requirements, the RO's March 2006 letter provided the Veteran 
with notice of what type of information and evidence was 
needed to establish disability ratings, as well as notice of 
the type of evidence necessary to establish an effective 
date.  Further, the purpose behind the notice requirement has 
been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, including the opportunity to present 
pertinent evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA has also provided the Veteran with 
medical examinations to determine the current severity of his 
MG disorders.  38 C.F.R. § 3.159(c)(4).  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on each claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

By a September 1970 rating decision, the RO granted service 
connection, at a 30 percent disability evaluation pursuant to 
Diagnostic Codes (DCs) 5311 and 5312, for injury to right MGs 
XI and XII with retained fragments and paresthesia.

In February 2002, the Veteran filed his current claim seeking 
an increased disability evaluation for this disorder.  In the 
November 2002 rating decision on appeal, the RO denied the 
Veteran's claim.  

Evaluating residuals of a gunshot wound entails reviewing the 
initial injury.  In this case, the Veteran's available 
service medical records indicate a multiple shell fragment 
wound to the calf area of the lower right leg in May 1969.  A 
record dated in November 1969 reflected complaints of aching 
pain and weakness and giving way in the right leg.  This 
record indicated a healed wound, non tender, but with 
decreased strength.  A January 1970 record indicated 
continued complaints of pain and sensitivity to weather 
changes, noted muscle weakness, and noted skin adherence to 
underlying subcutaneous tissue.  Another January 1970 record 
indicated good foot pulses, intact skin, no drainage, and 
good bony union.  

The Board notes that service treatment records addressing the 
Veteran's initial injury and treatment are not of record 
despite VA's multiple attempts to retrieve the records.  
Nevertheless, a May 1970 VA medical examination report, 
conducted approximately 2 months following the Veteran's 
discharge from service, notes that he had several skin grafts 
from the right thigh to the right lower leg.  The examiner 
noted muscle involvement and stated that the subcutaneous 
tissue was very poor in that area.  Physical examination 
revealed tenderness to palpation, depressed scars, 
disfiguration, and numbness and impaired sensation in the 
anterior aspect of the leg.  On x-ray examination, multiple 
metallic fragments were seen in the soft tissue of the right 
leg.  No bony abnormalities were noted.  The examiner also 
noted full range of motion in the right knee and right ankle, 
normal peripheral pulses, and normal reflexes.

Since filing his claim for increase, the Veteran has 
undergone VA compensation examinations in March 2002, June 
2004, May 2007, and January 2009.  

The March 2002 examiner noted the Veteran's complaints of 
pain and weakness.  On examination, marked scarring was 
noted, as was minimal loss of muscle in the anterior tibial 
and gastroc muscles.  The examiner noted that the Veteran 
could walk on his heels and toes without difficulty.  
Physical examination also revealed normal muscle strength, a 
normal right knee, and found the right lower extremity 
neurologically normal.  

The June 2004 examiner noted the Veteran's complaints of pain 
and weakness, and noted that the Veteran walked with a slight 
limp.  The examiner noted scarring of the right leg, with 
some muscle loss along the anterior tibia and gastrocnemius 
muscles.  He noted strength of 4+/5 in the gastrocnemius and 
anterior tibial muscles, and noted that the Veteran walked on 
his heels and toes with minimal difficulty.  The report noted 
an impression of status post shrapnel wound to the right leg, 
with minimal muscle weakness or loss related to this injury.

The May 2007 examiner noted the Veteran's initial injury to 
his right lower leg, and stated that the injury was not a 
through-and-through injury, and did not involve infection or 
bone injury.  The examiner noted the Veteran's reports of 
pain, weakness, fatigability, decreased coordination, and 
flare ups 2 to 3 weeks for up to 1 to 2 days.  On 
examination, the examiner found no intermuscular scarring, 
found that muscle function was normal, found no residuals of 
nerve, tendon, or bone damage, and found no muscle 
herniation.  And the examiner found no loss of deep fascia or 
muscle substance, and found that the Veteran had no joint 
limitation due to the muscle disorder.  In closing, the 
examiner found that the Veteran's muscle injuries had 
resolved with residual arthralgias.  

Pursuant to the Board's July 2008 remand, the Veteran again 
underwent VA compensation examination in January 2009.  That 
examiner noted the Veteran's complaints of pain and weakness 
from standing for long periods of time, and from walking.  He 
noted the Veteran's sensitivity to cold exposure.  He noted 
flare ups which last 3 to 5 days, and which cause a limp and 
require the use of a cane.  The Veteran indicated that his 
wound had been "super infected" on numerous occasions.  The 
Veteran indicated exquisite sensitivity to touch, and that 
his skin breaks open very easily.  On examination, the 
examiner noted protuberant varicosities and a depressed 
wound.  He noted abnormal skin.  He also noted muscle atrophy 
in the right calf compared to the left calf.  Physical 
examination revealed 4+/5 muscle strength in dorsiflexion and 
plantar flexion of the foot.  The examiner noted multiple 
scars, some of which were depressed, hyperpigmented, tender 
to palpation, and adherent to underlying tissue.  And the 
examiner noted no disorder in either the knee joint or in the 
foot.  Under diagnoses, the examiner stated complicated scar 
with extreme sensitivity, adherence to underlying tissue in 
numerous areas, obvious muscle loss, subcutaneous, abnormal 
skin, extensive area of his right lower extremity below the 
knee with no current evidence of breakdown.  The examiner 
noted venous varicosities associated in the area of the 
wound.  And the examiner noted muscle loss with MGs XI and 
XII.  

The Veteran's residuals of shell fragment wound to the right 
lower leg are rated as 30 percent disabling pursuant to the 
provisions of DCs 5311 and 5312.  See 38 C.F.R. § 4.73.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  Under Diagnostic 
Codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  See generally 38 C.F.R. § 4.73.

Under VA regulations, a "slight" muscle disability results 
from an injury that is a simple muscle wound without 
debridement or infection.  See 38 C.F.R. § 4.56 (d)(1)(i).  
Service department records must show a superficial wound with 
brief treatment and return to duty, as well as healing with 
good functional results.  There must be no evidence of any of 
the cardinal signs or symptoms of muscle disability.  See 38 
C.F.R. § 4.56 (d)(1)(ii).  The objective findings must show 
that there is a minimal scar, and must be negative for 
evidence of a fascia defect, atrophy, or impaired tonus, as 
well as be negative for impairment of function or retained 
metallic fragments in the muscle tissue.  See 38 C.F.R. § 
4.56 (d)(1)(iii).

Moderate disability of muscles results from through and 
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  It requires some loss 
of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to sound side.  38 C.F.R. § 4.56(d)(2) (2009).

Moderately severe disability of muscles results from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Severe disability of the muscles results from through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, and intermuscular binding and scarring.  It requires 
ragged, depressed and adherent scars; loss of deep fascia or 
muscle substance or soft flabby muscles in the wound area; 
and severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
x-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id.

Finally, an open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).

Diagnostic Code 5311, which falls under the foot and leg 
anatomical region, provides evaluations for disability of 
muscle group XI.  The function of these muscles are as 
follows: propulsion and plantar flexion of the foot (1); 
stabilization of the arch (2, 3); flexion of the toes (4, 5); 
and flexion of the knee (6).  The muscles include the 
posterior and lateral crural muscles and muscles of the calf: 
(1) Triceps surae (gastrocnemius and soleus); (2) tibialis 
posterior; (3) peroneus longus; (4) peroneus brevis; (5) 
flexor hallucis longus; (6) flexor digitorum longus; (7) 
popliteus; and (8) plantaris.  Muscle disability under this 
provision is evaluated as follows: slight (0 percent); 
moderate (10 percent); moderately severe (20 percent); and 
severe (30 percent).  38 C.F.R. § 4.73.  

Diagnostic Code 5312, which falls under the foot and leg 
anatomical region, provides evaluations for disability of 
muscle group XII.  The function of these muscles is as 
follows: dorsiflexion (1); extension of toes (2); and 
stabilization of arch (3).  The effected muscles are the 
anterior muscles of the leg, including (1) tibialis anterior; 
(2) long extensors of toes; and (3) peroneus tertius.  Muscle 
disability under this provision is evaluated as follows: 
slight (0 percent); moderate (10 percent); moderately severe 
(20 percent); and severe (30 percent).  38 C.F.R. § 4.73.

In this matter, the Veteran has been rated as 30 percent 
disabled since the initial September 1970 rating decision 
that awarded service connection.  As 30 percent is the 
maximum rating under DCs 5311 and 5312.  

As for the two affected MGs here, the Board notes that 38 
C.F.R. § 4.56(b) mandates separate ratings for through-and-
through injuries to separate MGs - whether the MGs are in the 
same anatomical region, or are in different anatomical 
regions.  See Jones v. Principi, 18 Vet. App. 248 (2004).  As 
the Court of Appeals for Veterans Claims (Court) held in 
Jones, each MG damaged by a through and through injury must 
be rated "as no less than a moderate injury[.]"  38 C.F.R. 
§ 4.56 (b).  In Jones, the Court found separate ratings 
mandated for MGs I and II, which are located in the same 
anatomical region.  Jones, 18 Vet. App. at 258.  This matter 
is different from that in Jones, however.  Here there is no 
evidence that the Veteran's in-service fragment wounds 
resulted in a through-and-through injury.  Rather, the May 
2007 VA examiner found that a through-and-through injury did 
not result from the Veteran's in-service shrapnel injury.  As 
no medical evidence of record counters that finding, the 
Board finds separate ratings for MGs XI and XII unwarranted 
here under 38 C.F.R. § 4.56(b) and Jones.  

The Veteran's service-connected wound to MG XI and XII, when 
considered together, is analogous to a single severe MG 
injury.  While the medical evidence of record revealed some 
muscle atrophy in the right calf, physical examinations have 
consistently noted muscle strength ranging from 4+/5 to 
normal in the lower right extremity.  The May 2007 examiner 
found that the Veteran had no loss of muscle substance and no 
joint limitation due to the muscle disorder.  Given the 
history of this injury, along with its present 
manifestations, the Veteran exhibits no more than moderate 
injuries to MG XI and XII, which would warrant only 10 
percent disability ratings under Diagnostic Codes 5211 and 
5312.  Thus, considering this injury as a whole and applying 
a single disability rating is more beneficial to the Veteran.

The Board has also reviewed the evidence of record to 
determine whether an increased rating should be awarded for 
the Veteran's related neurological symptoms, or his 
associated scar disorders.  

As for the neurological symptoms, a separate rating is 
unwarranted here as well.  The evidence of record since the 
Veteran's injury demonstrates that the Veteran experiences 
sensitivity in changes of weather to his right lower 
extremity.  This evidence - combined with findings of 
numbness and impaired sensation in the anterior aspect of the 
leg in the May 1970 VA medical examination - suggests a 
neurological aspect to the Veteran's disorder.  But the code 
is clear that a muscle injury rating will not be combined 
with a peripheral nerve paralysis rating of the same body 
part, unless the injuries affect entirely different 
functions.  See 38 C.F.R. § 4.55(a).  See also 38 C.F.R. § 
4.124a.  As the Veteran's symptoms are limited to his lower 
right leg, the Board finds a separate rating unwarranted here 
for a neurological disorder.  

The Board has also considered the Veteran for a separate 
disability rating for the scars in the lower right leg.  See 
generally Jones, supra.  See also Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  The Board finds that the evidence 
of record supports a separate rating for this disorder.  See 
38 C.F.R. § 4.118.  

Effective August 30, 2002, the regulations pertaining to the 
rating of skin disorders were revised.  See 38 C.F.R. § 
4.118, as amended by 67 Fed. Reg. 49590-49599 (July 31, 
2002).  The Veteran's claim for an increased rating was 
received in February 2002, prior to the effective date of the 
revised regulations.  Thus, the regulation as it existed 
prior to the change is applicable for the period prior to 
August 30, 2002, and the revised regulation is applicable 
from August 30, 2002 forward.  See VAOPGCPREC 07-03; 69 Fed. 
Reg. 25179 (2004); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

According to the Schedule in effect prior to August 2002, a 
10 percent evaluation was warranted under Diagnostic Codes 
7801 and 7802 where third-degree burns caused a scar.  38 
C.F.R. § 4.118 (2002).  Diagnostic Code 7803 provided a 10 
percent evaluation if a superficial scar was poorly nourished 
with repeated ulceration.  Id.  Diagnostic Code 7804 provided 
a 10 percent evaluation for superficial scars that were 
tender and painful on objective demonstration.  Id.  Under 
Diagnostic Code 7805, other scars were to be rated based on 
the limitation of function of the part affected.  Id. 

The evidence of record prior to August 2002, consists of VA 
treatment records dated between 1998 and 2002, which are 
silent for the Veteran's lower right leg scar, and the March 
2002 VA examination report, which notes "marked scarring" 
but no additional details.  Nevertheless, the record also 
contains the service treatment records, the May 1970 VA 
examination report, and photographs associated with that 
report, which demonstrate substantial scarring on the 
Veteran's lower right leg.  As such, it is clear that, prior 
to August 2002, the Veteran had severe scarring.  But, 
despite this evidence, the Board finds a compensable rating 
unwarranted under the rating criteria in effect prior to 
August 2002 - the Veteran did not have a third-degree burn so 
DCs 7801 and 7802 are inapplicable; there is no evidence 
prior to August 2002 that the Veteran's scars were either 
poorly nourished, experienced repeated ulceration, or were 
tender and painful so a rating under DCs 7803 and 7804 would 
be unwarranted; and a rating under the older criteria of DC 
7805 would be unwarranted because the evidence does not 
demonstrate limitation of function in the Veteran's lower 
right extremity due to the scar.  38 C.F.R. § 4.118 (2001).  

Accordingly, prior to August 2002, a compensable evaluation 
is not for assignment as there is no evidence of a scar due 
to third-degree burns, a superficial scar that was poorly 
nourished with repeated ulceration, a superficial scar that 
was tender or painful on objective demonstration; or that the 
scar resulted in limitation of function.  See 38 C.F.R. 
§ 4.118 (2001).

Under the provisions of the revised Schedule, DC 7800 
addresses scars on the face, head, or neck, DC 7801 addresses 
scars that are not on the head, face, or neck and are deep or 
limit motion, DC 7802 addresses scars not on the head, face, 
or neck that are superficial and do not cause limited motion, 
DC 7803 addresses scars that are superficial and unstable, DC 
7804 addresses scars that are superficial and painful on 
examination, and DC 7805 addresses other scars that are to be 
rated based on limitation of function of the part affected.  
See 38 C.F.R. § 4.118 (2009).  The evidence of record 
demonstrates that the Veteran's scars are not on his face, 
head, or neck, are not superficial, and do not cause limited 
motion in the right lower extremity.  As such, DCs 7800 and 
7802-7805 are inapplicable here.  But, as the evidence 
demonstrates that the Veteran's scars are deep (i.e., the VA 
medical evidence shows that the scars are associated with 
underlying soft tissue damage) rating under DC 7801 is 
appropriate.  Id.  

Under DC 7801, scars not on the head, face, or neck, which 
are deep or which cause limited motion, are to be rated as 10 
percent disabling for an area or areas exceeding 6 square 
inches (39 square cm), as 20 percent disabling for an area or 
areas exceeding 12 square inches (77 square cm), as 30 
percent disabling for an area or areas exceeding 72 square 
inches (465 square cm), and 40 percent disabling for an area 
or areas exceeding 144 square inches (929 square cm).  See 
38 C.F.R. § 4.118 (2009).   

The January 2009 VA examiner provided detail regarding the 
Veteran's lower right leg scars.  The examiner noted 
"scattered scars anteriorly" in the lower right leg.  Noted 
by the examiner were a 7x4 cm scar, a 4x2 cm scar, a 2 mm 
round scar, and three regions of scar tissue adhering to 
underlying tissue measuring 3x2 cm, 3x2 cm, and 4x2 cm.  
Based on this evidence, the Board finds a 10 percent 
evaluation warranted for the Veteran's scar.  Id.  A higher 
disability rating of 20 percent is not warranted as the 
Veteran's scar is not shown to exceed an area or areas 
greater than 12 square inches (77 square cm).

Accordingly, under the revised provisions of Diagnostic Code 
7801, a separate 10 percent disability evaluation is 
warranted for the Veteran's lower right leg scars.  See 
38 C.F.R. § 4.118 (2009).  See also Jones, supra.      
    
Parenthetically, the Board notes that the Veteran has already 
been rated separately for a scar disorder of the right thigh 
- the donor site for repair of his lower right leg injury.  
In fact, in an April 2009 rating decision, the disability 
evaluation for this disorder was increased to 10 percent.  
See 38 C.F.R. § 4.118.

In sum, the Board finds a rating in excess of 30 percent 
unwarranted for the MG XI and XII disorder.  But the Board 
finds a separate rating of 10 percent warranted for the 
associated scar disorder on the lower right leg.  

In considering the Veteran's claim here, the Board has also 
considered the issue of whether the schedular evaluation 
assigned the Veteran's condition is inadequate, thus 
requiring that the RO refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2009); Barringer v. 
Peake, 22 Vet. App. 242 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably 
raised by the record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service- 
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, the Board must then consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

The schedular evaluation in this case is not inadequate.  
Specifically, when comparing the Veteran's overall disability 
picture with the level of disability contemplated by the 
Rating Schedule, the schedular evaluations regarding the 
Veteran's right leg disorder are not inadequate.  As noted 
above, the Veteran has been compensated for severe muscle 
disability, and separately for his deep scar.  A higher 
rating is provided for larger deep scars but the medical 
evidence reflects that such findings are not present in this 
case.  Therefore, the schedular evaluation is adequate and no 
referral is required.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against any claim for increase other than 
that granted in this decision, the doctrine is not for 
application here.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

An increased disability rating in excess of 30 percent for 
service-connected injury to right MG XI and right MG XII, 
with retained fragments and paresthesia, is denied.  

A separate 10 percent disability rating, for deep scars on 
the lower right leg, is granted, subject to the law and 
regulations controlling the award of monetary benefits.  


  
____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


